DETAILED ACTION

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1 – 20 is/are rejected under 35 U.S.C. 102(1)(2) as being anticipated by ZENG et al (US 2017/0193086).
As to claim 1, ZENG et al teaches a computer-implemented method for extending question and answer samples (paragraph [0008]...a standard question and one or more extend questions ; paragraph [0026]...intelligent knowledge base such as a question-answer knowledge base), wherein the question and answer samples comprise a first sample (paragraph [0072]...a preset knowledge subject), the first sample comprises a first question and a pre-marked first answer (paragraph [0072]...a preset knowledge subject includes a standard question and an answer corresponding to the standard question), and the method comprises:
performing syntax analysis (paragraph [0057]...Part-of-speech tagging unit 304) on the first question to determine a part of speech corresponding to each word in the first question including a first word corresponding to a first part of speech (paragraph [0057]... a part-of-speech tagging process on each single word, so as to obtain the part-of-speech information of each single word. The part-of-speech tagging process is called grammatical tagging to mark up a word in a text (corpus) as corresponding to a particular part (such as a noun, a verb, an adjective, an adverb, etc.) of speech, based on both its definition and its context, e.g., its relationship with adjacent and related words in a phrase, sentence, or paragraph):
generating a random number (paragraph [0043]...calculation unit 203 performs the semantic similarity calculation between the initial request message and the standard question, and between the initial request message and each extended question respectively, and defines the largest one of the calculation results as a semantic similarity calculation result between the initial request message and the preset knowledge subject) within a predetermined value range (paragraph [0045]...Determination unit 204...determine whether the largest one of the semantic similarity calculation results is greater than a similarity threshold value. In some embodiments, the similarity threshold value ranges from, for example, 0.7 to 1.0) for the first sample, and detecting whether the generated random number belongs to selected sample extension random numbers (paragraph [0046]... when the largest one of the semantic similarity calculation results is greater than the similarity threshold value, storing unit 205 stores into intelligent knowledge base 108 the initial request message, and the standard question and the one or more extend questions of a preset knowledge subject that is corresponding to the largest one of the semantic similarity calculation results), wherein the selected sample extension random numbers are values selected from the predetermined value range and are used to select a corresponding sample from the question and answer samples for extension (paragraph [0046]... when the largest one of the semantic similarity calculation results is greater than the similarity threshold value, storing unit 205 stores into intelligent knowledge base 108 the initial request message, and the standard question and the one or more extend questions of a preset knowledge subject that is corresponding to the largest one of the semantic similarity calculation results);
responsive to detecting the generated random number belongs to the selected sample extension random numbers (paragraph [0085]...word segmentation processing may use a maximum matching method, a best matching method, a word-by-word traversal method, a word frequency statistics method, or other suitable word segmentation method. The stop word removal processing is used to remove some words which are not easy to distinguish and appear frequently. These words may introduce great errors in the process of similarity calculation, and may be regarded as a kind of noise, such as "this", "of", "and", etc), deleting the first word (paragraph [0085]...remove some words) corresponding to the first part of speech a word with a predetermined part of speech in the first question (paragraph [0146]...it determines whether the number of the abstract semantic expressions in the abstract semantic candidate set is within a predetermined range. If the number of the abstract semantic expressions in the abstract semantic candidate set is above the predetermined range, intelligent-knowledge-base constructing device 104 removes parts of the abstract semantic expressions. If the number of the abstract semantic expressions in the abstract semantic candidate set is under the predetermined range) to generate one or more extended questions at least one extended question (paragraph [0174]...the initial request message may be stored as a standard question and the specific semantic expressions may be stored as extended questions of the standard question); and
in response to generating the one or more extended questions, generating an extended sample (paragraph [01787]...constructing an intelligent knowledge base such as a question-answer knowledge base based on semantic similarity calculation and/or abstract semantic recommendation disclosed herein) based on the one or more extended questions at least one extended question and the premarked first answer (paragraph [0072]...each preset knowledge subject includes a standard question and one or more extended questions. It should be noted that, the standard question and the extended question not only can be expressed in semantic expression forms, but can also be expressed in specific question forms. In some embodiments, the preset knowledge subject not only includes a standard question and one or more extended questions, but also includes an answer corresponding to the standard question and the one or more extended questions).

paragraph [0100]...the subject domain database includes 1000 preset knowledge subjects. All the largest ones of the plurality of results obtained by performing semantic similarity calculations on 500 initial request message inputted by the user and 500 preset knowledge subjects are greater than the similarity threshold value. Thus, all the standard question and extended questions of the 500 preset knowledge subjects are stored in the intelligent knowledge base. However, the remaining 500 preset knowledge subjects are not included in the intelligent knowledge base. Because the preset knowledge subjects in the subject domain database are common knowledge of a filed, the remaining 500 preset knowledge subjects can be efficiently used. If no initial request message is inputted, the remaining 500 preset knowledge subjects may be directly stored in the intelligent knowledge base, so as to fill 500 new knowledge nodes into the intelligent knowledge base) within the predetermined value range (paragraph [0045]...Determination unit 204...determine whether the largest one of the semantic similarity calculation results is greater than a similarity threshold value. In some embodiments, the similarity threshold value ranges from, for example, 0.7 to 1.0) is predetermined.

As to claim 3, ZENG et al teaches the computer-implemented method, wherein deleting the first word (paragraph [0085]...remove some words) corresponding to the first part of speech a word (paragraph [0057]... a part-of-speech tagging process on each single word, so as to obtain the part-of-speech information of each single word. The part-of-speech tagging process is called grammatical tagging to mark up a word in a text (corpus) as corresponding to a particular part (such as a noun, a verb, an adjective, an adverb, etc.) of speech, based on both its definition and its context, e.g., its relationship with adjacent and related words in a phrase, sentence, or paragraph) with a predetermined part of deleting any one of words with the predetermined first part of speech from the first question (paragraph [0084]...a stop word list is pre-established in the stop word removal processing. When the stop word removal processing is performed, a matching process is performed between each entry and entries in the stop word list. If the entry exists in the stop word list, the entry should be deleted from the entry strings after the word segmentation processing).

As to claim 4, ZENG et al teaches the computer-implemented method, wherein the first part of speech part of speech of a word (paragraph [0057]... a part-of-speech tagging process on each single word, so as to obtain the part-of-speech information of each single word. The part-of-speech tagging process is called grammatical tagging to mark up a word in a text (corpus) as corresponding to a particular part (such as a noun, a verb, an adjective, an adverb, etc.) of speech, based on both its definition and its context, e.g., its relationship with adjacent and related words in a phrase, sentence, or paragraph) comprises at least one of the following: a noun, a verb, a verb phrase, and an interrogative.

As to claim 5, ZENG et al teaches the computer-implemented method, wherein the predetermined the first part of speech (paragraph [0057]... a part-of-speech tagging process on each single word, so as to obtain the part-of-speech information of each single word. The part-of-speech tagging process is called grammatical tagging to mark up a word in a text (corpus) as corresponding to a particular part (such as a noun, a verb, an adjective, an adverb, etc.) of speech, based on both its definition and its context, e.g., its relationship with adjacent and related words in a phrase, sentence, or paragraph) comprises one of a noun and an interrogative.

As to claim 6, ZENG et al teaches the computer-implemented method, wherein the generating the extended sample an extended sample (paragraph [01787]...constructing an intelligent knowledge base such as a question-answer knowledge base based on semantic similarity calculation and/or abstract semantic recommendation disclosed herein) based on the one or more extended questions at least one extended question and the pre-marked first answer paragraph [0072]...each preset knowledge subject includes a standard question and one or more extended questions. It should be noted that, the standard question and the extended question not only can be expressed in semantic expression forms, but can also be expressed in specific question forms. In some embodiments, the preset knowledge subject not only includes a standard question and one or more extended questions, but also includes an answer corresponding to the standard question and the one or more extended questions) comprises:
combining each extended question of the one or more extended questions with the premarked first answer to generate the extended sample each extended sample (paragraph [0101]...it should be noted that, when the preset knowledge subject is stored in the intelligent knowledge base, the standard question of the preset knowledge subject serves as a standard question of the corresponding knowledge node in the intelligent knowledge base, the extended question of the preset knowledge subject serves as an extended question of the corresponding knowledge node in the intelligent knowledge base, and the answer of the preset knowledge subject serves as an answer of the corresponding knowledge node in the intelligent knowledge base).

As to claim 7, ZENG et al teaches the computer-implemented method, wherein questions extended from the first question (paragraph [0072]...a preset knowledge subject includes a standard question and an answer corresponding to the standard question) comprise a first extended question (paragraph [0174]...the initial request message may be stored as a standard question and the specific semantic expressions may be stored as extended questions of the standard question), and generating the extended sample an extended sample based on the one or more extended questions at least one extended question and the pre-marked first answer (paragraph [0072]...each preset knowledge subject includes a standard question and one or more extended questions. It should be noted that, the standard question and the extended question not only can be expressed in semantic expression forms, but can also be expressed in specific question forms. In some embodiments, the preset knowledge subject not only includes a standard question and one or more extended questions, but also includes an answer corresponding to the standard question and the one or more extended questions) comprises:
responsive to detecting an extended question within the question and answer samples that matches the first extended question (paragraph [0043]...the semantic similarity refers to a matching degree of words and phrases between the initial request message and the preset knowledge subjects, and (or) a semantic conformance), marking a first extended answer for the first extended question based on a predetermined template to generate a first extended sample (paragraph [0030]...a preset knowledge subject may include a standard question and one or more extended questions. The one or more extended questions are different expression forms of the standard question, but have a same semantic meaning as the standard question. The one or more extended questions are different expression forms of the standard question, but have a same semantic meaning as the standard question. In order to make the subject domain database can be used in different intelligent knowledge base in a same filed, the preset knowledge subjects may be common knowledge in the domain field. In some embodiments, the preset knowledge subject not only includes a standard question and one or more extended questions, but also includes an answer corresponding to the standard question and the one or more extended questions. In some embodiments, the preset knowledge subjects stored in the subject domain database have a text form. In other embodiments, the preset knowledge subjects may be stored in other forms. For example, the standard question and the extended questions of the preset knowledge subject are stored in a text form, while the corresponding answers are stored in a voice form, a video form or other multi-media forms).

Claim 8 has similar limitations as claim 1. Therefore, the claim is rejected for the same reasons as above.



Claim 10 has similar limitations as claim 3. Therefore, the claim is rejected for the same reasons as above.

Claim 11 has similar limitations as claim 4. Therefore, the claim is rejected for the same reasons as above.
Claim 12 has similar limitations as claim 5. Therefore, the claim is rejected for the same reasons as above.
Claim 13 has similar limitations as claim 6. Therefore, the claim is rejected for the same reasons as above.
Claim 14 has similar limitations as claim 7. Therefore, the claim is rejected for the same reasons as above.
Claim 15 has similar limitations as claim 1. Therefore, the claim is rejected for the same reasons as above.
Claim 16 has similar limitations as claim 2. Therefore, the claim is rejected for the same reasons as above.
Claim 17 has similar limitations as claim 3. Therefore, the claim is rejected for the same reasons as above.

Claim 19 has similar limitations as claim 6. Therefore, the claim is rejected for the same reasons as above.
Claim 20 has similar limitations as claim 7. Therefore, the claim is rejected for the same reasons as above.

Response to Arguments
Applicant’s arguments with respect to claim(s) 1 – 20 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRANDON S COLE whose telephone number is (571)270-5075.  The examiner can normally be reached on Mon - Fri 7:30pm - 5pm EST (Alternate Friday's Off).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kakali Chaki can be reached on 571-272-3719.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private 


/BRANDON S COLE/Primary Examiner, Art Unit 2122